Citation Nr: 1747176	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic pectoral region muscle strain, claimed as chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from October 1961 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

In May 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have chronic disability due to pectoral region muscle strain.


CONCLUSION OF LAW

The criteria for service connection for a chronic pectoral region muscle strain have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2016.

The Veteran was also provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a chronic pectoral region muscle strain, which he asserts began during his active service.  The Veteran essentially contends that in approximately 1962 while stationed in Germany, in the course of carrying out his duties of stacking ammunition, the shelves collapsed and the ammunition fell on his chest.  See November 2015 Board hearing, at 3, 12.  He was treated at a German clinic where the doctor reportedly treated him for bruises, gave him Tylenol for the pain, and returned him to his barracks to rest for the next 2-3 weeks.  See November 2015 Board hearing, at 4.  He testified that he began having muscle pain and cramps/"Charlie horses" in the chest that have persisted to the present day.  See November 2015 Board hearing, at 5.

Concerning the Veteran's claim for chest pain, a review of his service treatment records reveals two complaints of chest pain treatment.  First, in May 1962, the Veteran complained of chest pain, worse with breathing, and was assessed to have "pain in left pectoral region, muscle strain."  Then, in August 1962, he was observed to have been injured that morning in his chest, leg and left hip, with bruises of a light nature, with examination and cleaning.  At the time of his July 1963 separation examination, there was a "normal" clinical evaluation of the lungs and chest.

The Veteran's medical records after his separation from service show that he generally denied having chest pain.  When he reported chest pain, it was cardiac in nature.  The Veteran has a history of experiencing heart attacks, and he most recently underwent cardiac surgery in November 2008.  His medical records do not show complaints, treatment, or diagnosis of a chronic pectoral muscle strain.

In April 2007, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's in-service left pectoral muscle strain had resolved per physical examination and was not related to a heart condition.

The Veteran has not submitted any medical evidence supporting his assertion that he has a chronic pectoral muscle strain that is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner reported that the Veteran's pectoral muscle strain he experienced in service had resolved.

As such, the record does not show a current diagnosis of a chronic pectoral muscle strain.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a chronic pectoral muscle strain is denied.


ORDER

Service connection for chronic pectoral region muscle strain is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


